DETAILED ACTION
This action is in response to the amendments filed on June 2nd, 2021. A summary of this action:
Claims 1, 3, 8 have been presented for examination.
Claims 1, 3, 8 have been amended
Claims 2, 4-7, 9-20 have been cancelled
Claim 1 is objected to for informalities 
Claim 1, 3, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 8, 14-15 of copending Application No. 16/822,153 (reference application). 
Claim 1, 3, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 
Claims 1, 3, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Claim Objections
	In light of the applicant’s amendments, the objections are withdrawn, however new objections are presented below as necessitated by amendment.

Regarding the § 112(b) Rejection
	In light of the applicant’s amendments, the rejection is withdrawn. 

Regarding the Double Patenting Rejection
	The rejection is maintained. 

Regarding the § 101 Rejection
	The rejection is maintained. 

The applicant submits (Remarks, page 7):
The present set of amended claims provide for a process which is highly unlikely to be performed by a mental process or with a pen and paper. The present invention is directed to a computer program which is able to analyze a building model, determine the floor joists and generate an illustration of each floor with the walls, and apply sheathing material to that surface and generate a drawing or illustration to be used for the installation process. As well as generate data which can be used to help calculate the amount of sheathing material required and also reduce waste by adjusting the positioning of the sheathing material so "excess" pieces are reused.


The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
The applicant’s argument that the “process” “is highly unlikely to be performed by a mental process or with pen and paper” fails to preclude the claimed invention from being performed as a mental process, or with pen and paper. 
Furthermore, the applicant’s argument fail to clearly reflect any specific claim limitations, and none of the argued features suggest steps that preclude a person from mentally performing said step.
The claimed invention recites a mental process without significantly more. 
The applicant submits (Remarks, page 7):
Amended independent claims manipulates a 3D model of a building into a set of illustrations of each floor plan to then determine the positioning and installation of the sheathing material taking into account the walls, entry ways, and the like. This amended claim is unlikely to be just a mental process as the computer is much more involved in the present invention, in that it is performing complex calculations to create these illustrations from the model to provide to a user through a user interface. The creation of these illustrations is more complex as the building has a large number of surfaces, and the program is able to detect each "floor" and then identify each wall (interior and exterior) and create the illustrations of these elements and removing the other features of the model. Then superimposing the sheathing panels over the drawing to create the final image, after calculating the order and position of each piece of sheathing material. The program is also able to create layouts of the sheathing material so that there is little to no waste using excess from one area into another. Thus, the invention in its entirety is not merely a mental process or the equivalent of a hand drawing and is performing calculations both for the rendering of a model and calculations for the placement, modification, and adjustment of sheathing material panels....

	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
The claims do not recite “3D model” – limitations are not read in from the specification. 
The claimed invention’s use of a computer is merely recitation of instructions to apply a generic computer to a mental process – this does not preclude the claimed invention from being performed mentally (see MPEP § 2106.05(f)).
	Nothing in the claim, as recited, requires “performing complex calculations” – the claimed invention is merely reciting a mental process without significantly more.
Furthermore, the applicant’s argument fail to clearly reflect any specific claim limitations, and none of the argued features suggest steps that preclude a person from mentally performing said step.
	The claimed invention recites a mental process without significantly more. 
	
The applicant submits (Remarks, page 7):
The present set of claims also integrate a judicial exception into the invention and is thus patent eligible. The present independent claims take a model which includes frame members, and transforms this model to a new state including previously unknown sheathing material, and sheathing material which is manipulated to fit within the limits of the surfaces. The present invention is not just applying sheathing material panels to a surface, but processing the surface limitations and features and manipulating the model where sheathing material panels are positioned relative to the frame members. This provides a meaningful way to quickly and easily apply sheathing material to an entire structure and is not just drawing a few numbers and rectangles on a few drawings...

The claimed invention recites a mental process without significantly more. 
The argued integration of a judicial exception is not persuasive – the applicant’s arguments are merely a re-phrasing of the mental process recited in the claims.
This process may readily be performed mentally, or with the assistance of pen and paper.
Furthermore, the applicant’s argument fail to clearly reflect any specific claim limitations, and none of the argued features suggest steps that preclude a person from mentally performing said step.


Regarding the § 102 Rejection
	The rejection is maintained. 

	The applicant submits (Remarks, page 8): 
Liu does not disclose the creation of illustrations showing the sheathing panels, and the order of installation where the sheathing panels are numbers in the order in which they are installed. Most obvious though is the creation of the image of each wall with the panels (number in order of installation) superimposed over the frame members. This specific image is of important to the present invention and is specifically identified because it provides the workers a clear...
	The applicant’s amendments and supporting arguments have been fully considered and are not persuasive. 
First, this argument could only be for claim 8 – claim 1 contains no such recitation of these “illustrations” with “numbers...” and limitations are not read in from the specification. 
Second, this arguments fails to address Liu. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The arguments fails to address any cited portion of Lu, and fails to show how the amendments avoid the rejection. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the known interior and exterior walls” – this should be “the identified”...
Claim 1 recites “the interior and exterior” – this should be “wherein interior and exterior walls are identified” as this element was not previously recited
Claim 1 recites “analyzing, by the at least one processors” – processors should be singular, i.e. “processor”
Claim 1 recites “analyzing...based” however there is no further recitation – the “based” should be deleted 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites in part:
analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model, wherein it is determined based on the position and orientation of the members which members are floor joists and which members are interior and exterior wall members;

	The closest support is found in ¶ 7-8 which recite in part: “analyzing, by at least one processor, the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels; creating, by at least one 
	A person of ordinary skill would not have clearly recognized the presently claimed invention from the instant disclosure, i.e. they would not have clearly recognized that the disclosed invention included the above recited claim feature.
	The claimed invention is not support by the specification as filed.

	Claim 1 recites in part:
	manipulating,... wherein the interior and exterior walls are identified;
	..., wherein the area of flooring is calculated based on the known interior and exterior walls;
manipulating, ...sections of the sheathing material which interfere with the interior and exterior walls;
The closest support is found in ¶ 67 which recites in part: “As shown in Figure 6, a top view of a floor joist shows exterior/upper floor surface 601 and interior/lower surface 602. The optimization program 108 is able to, analyze the model data and calculate the area which the sheathing material is to be applied to. This takes into account all of the interiors 602, the thickness of the walls, and the other features of the building model which affect the installation of the sheathing material.”
There is nothing in the specification that would have been clearly recognized as a feature for identified “interior and exterior walls”, let alone basing the calculation of the “area” based on “known interior and exterior walls”. 

	The claimed invention is not support by the specification as filed.

	Claim 1 recites in part:
	analyzing, by the at least one processors, an installation order of the sheathing material based;
The closest support is found in ¶ 74 of the instant specification which recites “The arrangement of the pieces of sheathing material may also provide a number associated with each piece of sheathing material, and the numbers coincide with the desired installation order of the pieces, as shown in Figure 8. By providing the order of installation, there further reduces the possibility of any waste material or incorrect installation of material.”
There is nothing in the specification regarding “analyzing...an installation order” – instead, the specification merely conveys that the sheathing material arrangement “may also provide a number” which coincides “with the...installation order”
	A person of ordinary skill would not have clearly recognized the presently claimed invention from the instant disclosure, i.e. they would not have clearly recognized that the disclosed invention included the above recited claim feature.
	The claimed invention is not support by the specification as filed.

Claim 8 recites in part:
program instructions to create illustrations of each floor of the structure based on the identified floor joists, wherein each illustration identifies the floor joists and the wall members
The closest support is in figure 6 and ¶ 47 which recites in part “this is the entire assembly as shown in Figure 6 of a floor joist or may be a surface of a member of a floor joist. As shown in Figure 6, a top view of a floor joist shows exterior/upper floor surface 601 and interior/lower surface 602...”. 
Nothing in the specification would be clearly recognized as an illustration which identifies both the floor joist and wall members – instead, as shown in the specification’s drawings and described these are entirely separate, distinct illustrations, e.g. for the wall see figure 8. 
	A person of ordinary skill would not have clearly recognized the presently claimed invention from the instant disclosure, i.e. they would not have clearly recognized that the disclosed invention included the above recited claim feature.
	The claimed invention is not support by the specification as filed.


Claim 8 recites in part:
program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material;
The closest support is found in ¶ 74 of the instant specification which recites “The arrangement of the pieces of sheathing material may also provide a number associated with 
There is nothing in the specification regarding “simulate an installation order...” – instead, the specification merely conveys that the sheathing material arrangement “may also provide a number” which coincides “with the...installation order”
	A person of ordinary skill would not have clearly recognized the presently claimed invention from the instant disclosure, i.e. they would not have clearly recognized that the disclosed invention included the above recited claim feature.
	The claimed invention is not support by the specification as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 3, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
	Claim 8 is directed towards the statutory category of an article of manufacture. 

Step 2, Claim 1
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
analyzing,  ..., the group of members to determine the position and orientation of the members within the model, wherein it is determined based on the position and orientation of the members which members are floor joists and which members are interior and exterior wall members;
	manipulating,  ..., the model of a structure to create an illustration of a floor, wherein the interior and exterior walls are identified;
	calculating,  ..., an area of flooring in which a sheathing material will be applied, wherein the area of flooring is calculated based on the known interior and exterior walls;
	analyzing,  ..., an installation order of the sheathing material based;
	incorporating ,  ..., the sheathing material into the illustration in a predetermined orientation;
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the 
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
computer
by at least one processor

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for optimizing sheathing material requirements for interior floors of a structure, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
computer
by at least one processor


 for optimizing sheathing material requirements for interior floors of a structure, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;

In addition, the following additional of claim 1 are also mere well-understood, routine, conventional activities previously known to the industry, as per MPEP §2106.05(d) – the step of “receiving...” is merely the well‐understood, routine, and conventional functions of “storing and retrieving information in memory” (MPEP §2106.05(d))
receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
for optimizing sheathing material requirements for interior floors of a structure, 

For evidence of the above steps being well-understood, routine, and conventional, see McKinney et al., “Generating, evaluating and visualizing construction schedules with CAD In other words, as per the evidence of McKinney, at least the above steps of “receiving” as claimed and recited in a high level of generality is merely part of well-understood, routine, conventional functions in the relevant industry.
	For further additional evidence, see the reference relied upon below, as well as the pertinent prior art of record (as cited on the record) which also demonstrate this is well-understood, routine, and conventional. 
The claimed invention recites a mental process without significantly more.

Regarding the dependent claims
Claim 3 recites an additional step in the mental process of “calculating...the positioning”  

The claimed invention recites a mental process without significantly more.
Step 2, Claim 8
Step 2A – Prong 1
	The claims are drawn towards the abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 8 is:
 ... analyze a model to identify a set of frame members, wherein the frame members are analyzed to determine if the frame members are floor joists, wherein a group of floor joists are identified, and further where a group of members are identified as wall members based on their relationship to the floor joists;
	 ... create illustrations of each floor of the structure based on the identified floor joists, wherein each illustration identifies the floor joists and the wall members; 
 ... simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material;
	 ... incorporate sheathing material into the illustration in a predetermined orientation based on the positioning of the floor joists so that each piece of sheathing material interfaces with at least one floor joist;
	 ... identify fastening locations of the sheathing material based on the interface with the floor joists;
 ... manipulate the sheathing material to remove portions of the sheathing material which intersects with the wall members;
	and  ... modify the illustrations to assign a number to each piece of sheathing material, wherein the number corresponds with the installation order of the sheathing material. 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
As such, the claimed invention is directed towards a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
computer program product
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for flooring ,

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
computer program product
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
for determining the sheathing materials required for flooring ,

In addition, the following limitations are also well-understood, routine, and conventional activity (see MPEP § 2106.05(d)):
for determining the sheathing materials required for flooring ,

For evidence of the above steps being well-understood, routine, and conventional, see McKinney et al., “Generating, evaluating and visualizing construction schedules with CAD tools”, 1998 section I “Introduction” which teaches “Construction managers develop construction plans to meet clients’ cost and time requirements, to communicate a plan to project participants, and to prevent costly construction errors. Typically, construction planners interpret design documentation 2D or 3D drawings and specifications. to produce a construction schedule consisting of a set of activities and sequential relationships Fig. 1A.. In other words, as per the evidence of McKinney, at least the above steps of “receiving” as claimed and recited in a high level of generality is merely part of well-understood, routine, conventional functions in the relevant industry.
	For further additional evidence, see the reference relied upon below, as well as the pertinent prior art of record (as cited on the record) which also demonstrate this is well-understood, routine, and conventional. 
The claimed invention recites a mental process without significantly more. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 8, 14-15 of copending Application No. 16/822,153 (reference application). 
This is a provisional nonstatutory double patenting rejection.

Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction between claim 1 of the ‘128 and claim 1 of the ‘153 is whether the claimed method is being applied to the “ceiling” or to the “floor”, this includes the elements such as floor joists for floors and roof trusses for roofs. This distinction is obvious to one of ordinary skill as the claimed invention of both applications is being applied to a “building”, which one of ordinary skill understands has both a roof and a floor, and one of ordinary skill would further recognize that applying the claimed technique to either the roof or the floor would have been obvious variants, i.e. it would have been obvious to apply the technique to a roof, and it would have been obvious to apply the technique to a floor. This rationale applies to claim 8 as well. 

For claim 1 - In regards to analyzing the group of members to determine positon and orientation – this step would have been obvious, i.e. sheathing is placed over the members, it would have been obvious to determine the position and orientation of the members as part of creating the drawings. In regards to this including determine which members are floor joist and which members are interior and exterior walls – this also would have been obvious, this is merely the obvious part of designing a plan for flooring, wherein flooring obviously goes inside 

For claim 1 - In regards to placing the sheathing material “in a predetermined orientation” – this would have been obvious, e.g. placing the sheathing to be oriented perpendicular/parallel to the floor joists. 
For claim 3 -   this is an obvious variation of claim 4 of the co-pending, i.e. this is merely calculating the positioning of sheathing material based on the floor joists orientation, e.g. such as to have the sheathing material parallel/perpendicular to the joists – and obviously, the sheathing interfaces with at least one floor joist. 

For claim 8 – first, see above for the floor vs the ceiling – this is an obvious variation, as explained above.
For claim 8 – for identifying a group of members as wall members based on their relationship to the floor joists this would have been obvious, e.g. walls are vertical, floors are horizontal.
For claim 8 – for the illustrations including the wall members, this would have also been obvious, e.g. by extending the illustrations of the floor plans of the co-pending to include the wall members. 
For claim 8 – the “fastening locations” are obvious – the sheathing panels are obviously fastened into the floor joists.
For claim 8 – assigning numbers to the pieces of sheathing material in the illustrations that correspond with the installation order would have been obvious to do over dependent claims 14-15 – the drawings are generated with the known installation order, it would have been obvious to number the drawings with the installation order. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant – 16/822,128
Co-pending – 16/822,153
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of a structure, the method comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model, wherein it is 
	manipulating, by the at least one processor, the model of a structure to create an illustration of a floor, wherein the interior and exterior walls are identified;
	calculating, by the at least one processor, an area of flooring in which a sheathing material will be applied, wherein the area of flooring is calculated based on the known interior and exterior walls;
	...
	incorporating , by the at least one processor, the sheathing material into the illustration in a predetermined orientation;
	manipulating, by the at least one processor, the set of sheathing material to remove sections of the sheathing material which interfere with the interior and exterior walls;




analyzing, by the at least one processors, an installation order of the sheathing material based;



	A computer method for determining the sheathing materials required for the construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a set of members;
	analyzing, by at least one processor, the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels;



	creating, by at least one processor, a template of an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified;
	identifying, by at least one processor, the set of sheathing material to be applied to the ceiling;
	applying, by at least one processor, the set of sheathing material to the ceiling in a predetermined orientation manipulating, by at least one processor, the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;
	rendering, by at least one processor, an image of the placement of the set of sheathing material;
	and calculating, by at least one processor, a set of data associated with each piece of the set of sheathing material.

Regarding Claim 7.
	The computer method of claim 1, further comprising, processing, by at least one processor, an installation order of the set of sheathing material based on an analysis of the received data of the set of sheathing material and the location of the sheathing material on the model.

Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. 
Regarding Claim 4.
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the set of sheathing material, wherein edges of the sheathing material align with a centerline of a member of the group of members.
Regarding Claim 8

	A computer program product for determining the sheathing materials required for flooring , comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:







	program instructions to analyze a model to identify a set of frame members, wherein the frame members are analyzed to determine if the frame members are floor joists, wherein a group of floor joists are identified, and further where a group of members are identified as wall members based on their relationship to the floor joists;
	program instructions to create illustrations of each floor of the structure based on the identified floor joists, wherein each illustration identifies the floor joists and the wall members; 
	program instructions to incorporate sheathing material into the illustration in a predetermined orientation based on the positioning of the floor joists so that each piece of sheathing material interfaces with at least one floor joist;
	program instructions to identify fastening locations of the sheathing material based on the interface with the floor joists;
program instructions to manipulate the sheathing material to remove portions of the sheathing material which intersects with the wall members;




program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material;







	and program instructions to modify the illustrations to assign a number to each piece of sheathing material, wherein the number corresponds with the installation order of the sheathing material. 

Regarding Claim 8.

	A computer program product for determining the sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a set of members;
	program instructions to analyze the group of members to determine a selection of the group of members which are associated with the intersection between floor joists and wall panels;
	program instructions to create a template of an area between the intersection of the floor joists and the wall panels, wherein a ceiling is identified;
	program instructions to identify the set of sheathing material to be applied to the ceiling;
	program instructions to apply the set of sheathing material to the ceiling in a predetermined orientation program instructions to manipulate the set of sheathing material to remove sections of the set of sheathing material which interfere with the wall panels;
	program instructions to render an image of the placement of the set of sheathing material;
	and program instructions to calculate a set of data associated with each piece of the set of sheathing material

Regarding Claim 14.

	The computer program product of claim 8, further comprising, program instructions to process an installation order of the set of sheathing material based on an analysis of the received data of the set of sheathing material and the location of the sheathing material on the model.

Regarding Claim 15.

The computer program product of claim 14, wherein a set of drawings are generated by
the processing of the model with the set of sheathing material and the known installation order.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., “BIM-based automated design and planning for boarding of light-frame residential buildings”, 2018

Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior floors of a structure, the method comprising: (Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see § 1 ¶ 1 – “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.”, this is a computer-implemented method for determining the sheathing materials required for a construction of a building, wherein this method results in feasible solutions that minimize waste – then see Liu figure 9, and figures 13-14 – this system includes feature for “floor boarding design”, e.g. see figure 9 for an example result – this is an illustration of the optimized sheathing material for the interior floors of the structure)

    PNG
    media_image1.png
    947
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    541
    media_image2.png
    Greyscale

	receiving, by at least one processor, a model of a structure, wherein the model is comprised of a group of members;(Liu, as cited above – the system uses a BIM model [example model of a building] – see page 236, ¶ 2-3 for more clarification, see § 2 for more clarification on BIM models, then see figure 1 shows that an input is a “BIM” model of a structure, also see figure 6 for the “System architecture” – and see page 240, col. 1, ¶ 1 to col. 2, ¶ 2 for an overview, then see § 5.2 ¶ 1 and figure 7 which teaches about the “Enriched information” in studs, plates, and joists”[studs and floor joists are both examples of members], i.e. “walls/floors and their sub-components (e.g., studs and [floor] joists).”)

    PNG
    media_image3.png
    429
    975
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    372
    868
    media_image4.png
    Greyscale
	analyzing, by the at least one processor, the group of members to determine the position and orientation of the members within the model, wherein it is determined based on the position and orientation of the members which members are floor joists and which members are interior and exterior wall members; (Liu, see figure 13, see page 242 col. 2, ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers [i.e. identify floors] . Then, the joist direction is identified to determine the boarding sheet orientation [analyzing to identify the orientation of the members/joist], because the boarding sheet orientation is always perpendicular to the joist direction. Once the boarding sheet orientation is determined, rows of boarding sheets on the floor are calculated. Subsequently, the start point of one row of sheets is retrieved, and one sheet of the board of nominal size (e.g., 4′×8′ and 4′×10′) is placed at the identified start point; then, the end point of the board is calculated. The board is then checked to confirm whether it covers one opening as shown in Case 1. If so, the board edge will be adjusted to the nearest opening edge [including the positions of the joists – openings include openings between joists, i.e. an opening edge is a joist position and orientation]. Similar to the wall design algorithm, this end point is also checked against the object-based rules to ensure that formalized design rules are satisfied. In case of any non-compliance, the sheathing/drywall board is cut shorter to adjust its end point, and a new end point satisfying all design rules is re-calculated by the algorithm. This end point then serves as a new start point at which to place the next sheathing/drywall board. The processes for one row do not terminate until all boarding sheet layers have been placed, and, in turn, the design algorithm does not terminate until boarding sheets have been placed on all floors...- in other words the system analyzes the members of the structure to determine the position and orientation of the members wherein the floor “joists” are identified including the positon and orientation of the floor joists – and in regards to the members for the walls, see § 6.1 which teaches “In this house model, oriented strand board (OSB) sheathing boards are i.e. the system identifies the interior/exterior walls, and members of those walls for sheathing the walls, and uses the identification of the walls to determine the interior space for the “floors”
	manipulating, by the at least one processor, the model of a structure to create an illustration of a floor, wherein the interior and exterior walls are identified; (Liu, see figure 9 – this is an illustration of a floor, wherein as per page 241 col. 1 ¶ 1 “. Fig. 8 presents a sample sketch of a wall and its associated sheathing and drywall layers and openings, whereas a sample sketch of a floor along with its associated sheathing and drywall layers is shown in Fig. 9. Extracted geometric information (e.g., vertices of drywall and sheathing layers) is highlighted by the red dots in Fig. 8 and Fig. 9.” and then see figures 15-16, which show an illustration of the building wherein the building illustration includes both the interior/exterior walls that are identified, and the flooring (in the 3D view), i.e. “As demonstrated in Fig. 16, the prototyped system generates construction-centric BIMs and shop drawings,” and the start of § 6.2 “The outputs of the prototyped system include construction-centric BIM (shown in Fig. 16a),” – the construction-centric BIM is a model of the house which has illustrations for both the walls and the flooring, and in regards to this figure not showing the floors – “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall” (page 246)

    PNG
    media_image5.png
    497
    867
    media_image5.png
    Greyscale

	calculating, by the at least one processor, an area of flooring in which a sheathing material will be applied, wherein the area of flooring is calculated based on the known interior and exterior walls;(Liu, see figure 9 – this “schematic diagram of floor layers” is an example of a template of an area between the floor joists and the wall panels, and see the citation above a “floor” is identified – figure 9 provides an example of a template for the floor, then see figure 13-14 and the accompanying descriptions for the process of boarding layout – as shown in the figure, the entire area of flooring has sheathing applied – and as per figure 13 for the “boarding design” this would include the area of the flooring being calculated as it is designed to “cover openings” in the flooring, i.e. by packing the flooring panels until the entire area is filled – in regards to the calculation being based on the known interior and exterior walls – this );
	analyzing, by the at least one processors, an installation order of the sheathing material based; (Liu, figure 9, and page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers. Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction. Once the boarding sheet orientation is determined, rows of boarding sheets on the floor are calculated. Subsequently, the start point of one row of sheets is retrieved, and one sheet of the board of nominal size (e.g., 4′×8′ and 4′×10′) is placed at the identified start point; then, the end point of the board is calculated. The board is then checked to confirm whether it covers one opening as shown in Case 1. If so, the board edge will be adjusted to the nearest opening edge. Similar to the wall design algorithm, this end point is also checked against the object-based rules to ensure that formalized design rules are satisfied. In case of any non-compliance, the sheathing/drywall board is cut shorter to adjust its end point, and a new end point satisfying all design rules is re-calculated by the algorithm. This end point then serves as a new start point at which to place the next sheathing/drywall board. The processes for one row do not terminate until all boarding sheet layers have been placed, and, in turn, the design algorithm does not terminate until boarding sheets have been placed on all floors.”, in other words the algorithm simulates placing [example of installing] the sheathing panels to determine the order and the “orientation” of the placement – this includes analyzing the order of the placement) 
incorporating , by the at least one processor, the sheathing material into the illustration in a predetermined orientation; (Liu, page 242, col. 2, ¶ 3 as cited above “Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction [example of predetermined]. Once the boarding sheet orientation is determined, rows of boarding sheets on the floor are calculate” and see figure 9 –they are oriented according to this predetermined orientation)
	manipulating, by the at least one processor, the set of sheathing material to remove sections of the sheathing material which interfere with the interior and exterior walls;(Liu, figure 13, “adjust ends” and see page 242 col. 2, ¶ 3 “In case of any non-compliance, the sheathing/drywall board is cut shorter to adjust its end point, and a new end point satisfying all design rules is re-calculated by the algorithm”, and see figure 9 for an example – the sheathing material is cut [removing sections of the set] including the sections which interfere with the wall panels, in addition see figure 14 and accompanying description in § 5.4 and § 5.5 – the system then also further optimizes the design, this includes the “cutting plan” and an “optimized boarding design layout”)

Regarding Claim 3
Liu teaches:
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material based on the orientation of the floor joists, so that the sheathing material interfaces with at least one floor joist. (Liu, see figure 9, see page in regards to interfacing with at least one floor joist, this is merely part of the placement, i.e. the sheets are placed over the joists such as shown in figure 9)

Regarding Claim 8
Liu teaches:
	A computer program product for determining the sheathing materials required for flooring , comprising:(Liu, see abstract – “This research thus proposes a rule-based automated building information model (BIM) approach for designing boarding layout and planning material sheet cutting, resulting in practically feasible solutions with minimal material waste.”, then see § 1 ¶ 1 – “Wall studs and floor joists in light-frame walls and floors need to be covered using sheathing and drywall sheets to form the exterior and interior sides.”, this is a computer-implemented method for determining the sheathing materials required for a construction of a building, wherein this method results in feasible solutions that minimize waste – then see Liu figure 9, and figures 13-14 – this system includes feature for “floor boarding design”, e.g. see figure 9 for an example result – this is an illustration of the optimized sheathing material for the interior floors of the structure)
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: (Liu, as cited above, uses a computer)
	program instructions to analyze a model to identify a set of frame members, wherein the frame members are analyzed to determine if the frame members are floor joists, wherein a group of floor joists are identified, and further where a group of members are identified as wall members based on their relationship to the floor joists; Liu, as cited above – the system uses a BIM model [example model of a building] – see page 236, ¶ 2-3 for more clarification, see § 2 for more clarification on BIM models, then see figure 1 shows that an input is a “BIM” model of a structure, also see figure 6 for the “System architecture” – and see page 240, col. 1, ¶ 1 to col. 2, ¶ 2 for an overview, then see § 5.2 ¶ 1 and figure 7 which teaches about the “Enriched information” in the BIM model for the process, and then see page 241, ¶ 2 “To begin, the BIM parser identifies all building elements relevant to the boarding design and planning by their types, such as walls, floors, windows, doors, studs, plates, and joists”[studs and floor joists are both examples of members], i.e. “walls/floors and their sub-components (e.g., studs and [floor] joists).”, i.e. Liu starts with a model and analyzes said model and then see Liu, page 241, col. 2, ¶ 2 teaches “To extract [example of an analysis] relevant information from the BIM, modelling elements [including the members] in Autodesk Revit are mapped to those classes (see Fig. 7)” and further teaches that a selection of those members are for the “floor”/”light frame floor” wherein “Subsequently, their enriched functional information, such as host information (e.g., wall ID), is retrieved through the Revit API functions of “element. get_Parameter(paraName)” and “elementType.get_Parameter (para- Name)”, which is used to detect relationships between walls/floors and their sub-components (e.g., studs and joists)”, this includes identifying wall members as part of detecting the relationship between wall members and joists)
	program instructions to create illustrations of each floor of the structure based on the identified floor joists, wherein each illustration identifies the floor joists and the wall members (Liu, see figure 9 for an example illustration for a “floor” with the panels and the floor joists visibly identified – in regards to identifying the wall members, see figure 15-16 which show additional illustrations with wall members and floor joists)
program instructions to simulate an installation of sheathing material to determine an installation order and orientation of the sheathing material; (Liu, figure 9, and page 242 col. 2 ¶ 3 “A similar procedure is followed for floor boarding layout (see Fig. 13). It also begins by identifying boarding layers. Then, the joist direction is identified to determine the boarding sheet orientation, because the boarding sheet orientation is always perpendicular to the joist direction. Once the boarding sheet orientation is determined, rows of boarding sheets on the floor are calculated. Subsequently, the start point of one row of sheets is retrieved, and one sheet of the board of nominal size (e.g., 4′×8′ and 4′×10′) is placed at the identified start point; then, the end point of the board is calculated. The board is then checked to confirm whether it covers one opening as shown in Case 1. If so, the board edge will be adjusted to the nearest opening edge. Similar to the wall design algorithm, this end point is also checked against the object-based rules to ensure that formalized design rules are satisfied. In case of any non-compliance, the sheathing/drywall board is cut shorter to adjust its end point, and a new end point satisfying all design rules is re-calculated by the algorithm. This end point then serves as a The processes for one row do not terminate until all boarding sheet layers have been placed, and, in turn, the design algorithm does not terminate until boarding sheets have been placed on all floors.”, in other words the algorithm simulates placing [example of installing] the sheathing panels to determine the order and the “orientation” of the placement) 
	program instructions to incorporate sheathing material into the illustration in a predetermined orientation based on the positioning of the floor joists so that each piece of sheathing material interfaces with at least one floor joist; (Liu, figure 9 – this shows the sheathing on the floor joists)
	program instructions to identify fastening locations of the sheathing material based on the interface with the floor joists; (Liu, § 4 ¶ 1 as cited above “As described above, sheathing and drywall boarding refers to the process of determining board layout, cutting boarding sheets into designed sizes, and then fastening them to the wood (or metal) studs and joists.” wherein figure 13 teaches that a boarding design rule is to “Lay sheet edge on joist”, in regards to this being on the centerline – see figure 3(a) and figure 3(b) for an example for the drywall – the system places the edges of the drywall, in the figure, on the centerline so that the edges of each piece would be supported by the stud – the system also would have performed the same during the “Lay sheet edge on joist” as “A similar procedure is followed for floor boarding layout” (page 242, col. 2, ¶ 3) – at the centerline is where the fastening locations are for each of the members in order to faster the floor boarding to the joists – to clarify, Liu places the sheathing material such that they are to be fastened to the floor joists, this includes identifying fastening locations [i.e. where the floor joists are under the sheathing])
program instructions to manipulate the sheathing material to remove portions of the sheathing material which intersects with the wall members; (Liu, figure 13, “adjust ends” and see page 242 col. 2, ¶ 3 “In case of any non-compliance, the sheathing [e.g., for the floor]/drywall board is cut shorter to adjust its end point, and a new end point satisfying all design rules is re-calculated by the algorithm”, and see figure 9 for an example – the sheathing material is cut [removing sections of the set] including the sections which interfere with the wall panels, in addition see figure 14 and accompanying description in § 5.4 and § 5.5 – the system then also further optimizes the design, this includes the “cutting plan” and an “optimized boarding design layout” – to further clarify, see table 1 which is an example of “OSB board sheet cutting plan for floors” which is the result of cutting the boards to remove interference/intersections with wall panels [and the wall members])
	and program instructions to modify the illustrations to assign a number to each piece of sheathing material, wherein the number corresponds with the installation order of the sheathing material. (Liu, § 6.2, ¶ 1 “Part of the generated Excel-based cutting plan (see Table 1) shows how many sheets are cut from boards of nominal size and the location where each sheet is installed”, and then see figure 16 wherein page 246 ¶ 2 teaches “In the interest of brevity, Fig. 16 shows the resulting layout design for one wall.” – figure 16 shows that the sheathing panels are numbered, e.g. such as used for an installation order based on the received data and the location – in terms of figure 16 for the floor boarding, the system would have generated a similar figure, as figure 16 is merely showing the layout for one wall for “brevity”, i.e. the system generates optimized sheathing plans for floors and walls, along with cutting lists, shop drawings, and the like, figure 16 is merely an example of one such shop drawing – to clarify, the shop drawings that are output by Liu are numbered with numbers that correspond to the installation order – Liu, as explicitly stated, for “brevity” has only provided a single example, however one of ordinary skill in the art would have readily recognized that Liu’s example is illustrative, i.e. that the drawings for the floor panels would have been substantially similar and included the numbers, just as they do for the wall sheathing)

    PNG
    media_image6.png
    547
    677
    media_image6.png
    Greyscale


Conclusion

Wu et al., “Intelligent optimal design of floor tiles: A goal-oriented approach based on BIM and parametric design platform”, 2021 – see the abstract 
Tiwari et al., US 2018/0121571 – see the abstract this is a system for “smart plan” of a building
Vanker et al., US 2018/0121571 – see the abstract, this is another “planning” system using “a floor plan”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128